DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-5 are pending
Applicant did not provide information disclosure statement (IDS).
This is a final office action with respect to applicant amendments filed 8/11/2021. 

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101

	Applicant argues on page 5

The instant claims do exactly that. Specifically, claim 1 recites an analytical database, a display, a machine learning module, and a microservices module. The microservices module is configured to communicate with the portal user interface, the analytical database and/or the machine learning module. The arrangement of these 

Examiner respectfully disagrees. 

Improving identifying at risk employees is not a technical solution to a technical problem, it is a business solution to a business problem. A technical solution to a technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. 
In addition, the claimed invention does not provide an improvement to a computer because it is merely automating a manual process of identifying at risk employees. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan 

	Applicant argues Berkheimer on page 6, Applicant states 

	As discussed below, the instant claims not disclosed in the cited art, which confirms that the claims are not routine, well-known, or conventional. And even if the claimed arrangement were disclosed, "[t]he mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Berkheimer v. HP Inc., 88 l F.3d 1360, 1369 (Fed. Cir. 2018). 

	Examiner respectfully disagrees. 

	"Examiner did not used the language well understood, routine, or conventional  when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.”

35 USC 103
	Applicant argues on page 8, the recited arts do not teach 
	wherein the portal user interface includes a manager sentiment evaluation form: and wherein the manager sentiment evaluation form includes a display portion or window structure where the manager can select a sentiment rating related to or describing how he or she perceives an employee.

	Examiner respectfully disagrees. 

	Even though Ellison already teaches manager and manager interface, it doesn’t teach the function where the manager provides sentiment toward an employee, because the system provides the employee ranking. However Mosher further teaches 

 wherein the portal user interface includes a manager sentiment evaluation form (See figure 8) This shows an evaluation form for an user being evaluated such as Joe Smith, this is done by respondent. (See para 0123- Each of the competency assessment questions 802 may be rated in two ways: according to a performance scale 804 and an importance scale 806. In the illustrated example, performance is rated on a 6-point scale 804, from a rating of 1 (“Very Poor”) to 6 (“Outstanding”). The respondent may evaluate the person's current performance concerning the specific competency under consideration. 

and wherein the manager sentiment evaluation form includes a display portion or window structure where the manager can select a sentiment rating related to or describing how he or she perceives an employee. (See figure 8) This shows an evaluation form for a user being evaluated such as Joe Smith, this is done by respondent. (See para 0123- Each of the competency assessment questions 802 may be rated in two ways: according to a performance scale 804 and an importance scale 806. In the illustrated example, performance is rated on a 6-point scale 804, from a rating of 1 (“Very Poor”) to 6 (“Outstanding”). The respondent may evaluate the person's current performance concerning the specific competency under consideration) This shows display and window structure so that a respondent can give sentiment rating for an employee with respect to competencies such an adaptability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-5 are directed to the statutory category of a system.

Regarding step 2A-1, Claims 1-5 recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of 
    PNG
    media_image1.png
    585
    643
    media_image1.png
    Greyscale


These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a computer, the 
The claims also deal with managing personnel/employees/managers which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, analytical database, display, processor, non-transitory computer readable media, portal user interface, machine learning module, micro services module, and API. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describes characteristics of an action plan and further describe how data is presented such as in a graph format. The dependent claims also talk about action plan being derived from machine learning. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, analytical database, display, processor, non-transitory computer readable media, portal user interface, machine learning module, micro services module, and API.  
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer 00156.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00156. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US20050192831A1) herein Ellison in further view of Mosher et al. (US20170287348A1) herein Mosher. 

Regarding claim 1, Ellison teaches 

A management augmentation system comprising (Fig. 1 This shows a system with remote computers, a network, and a server.) 
an analytical database (See para 0033-The server computer 22 b can also include one or more databases 24 for storing sales information, such as detailed information about sales opportunities, prospective purchasers and sales associates. “Sales information” in the context of the present invention includes all pre-sale activity. ) This shows an analytical database with sales information, the information is for analyzing sales associates' information.

a display (See para 0038-To perform the particular tasks in accordance with the computer executable instructions, the computers 22 a, 22 b may include, as needed, a video adapter, a processing unit, a system memory, and a system bus that couples the system memory to the processing unit. The video adapter allows the computers 22 a, 22 b to support a display, such as a cathode ray tube (“CRT”), a liquid crystal display (“LCD”), a flat screen monitor, a touch screen monitor or similar means for displaying textual and graphical data to a user. )

one or more computers comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media comprising instructions stored thereon that when executed by the one or more processors configure the system to (See figure 1- Figure 1 shows one or more computers) (See para 0038-To perform the particular tasks in accordance with the computer executable instructions, the computers 22 a, 22 b may include, as needed, a video adapter, a processing unit, a system memory, 

provide a portal user interface generated on the display and configured to
receive input from a user (See para 0045-0046- A sales manager has access to all information input by the sales associates. Additionally, the system provides the manager with a variety of tools to analyze, interpret and act upon the quality and quantity of selling activity for each salesperson. The default Manager's view is shown in FIG. 2.) This shows a sales manager portal interface. The portal interface can receive input from the manager. For example, the manager can use item 3 of figure 2 to navigate through salespersons or edit opportunities of the salespersons as seen here (See para 0123- The system Manager's View is populated with information relating to specific opportunities meeting column criteria (FIG. 8). Each opportunity can be displayed on an individual window, which is visualized in the Edit View as shown in FIG. 9. It is accessed from the 

However Ellison does not teach machine learning module, However Mosher teaches provide a machine learning module (See para 0002- According to some possible implementations, an analytics platform may include one or more processors to receive a set of testing parameters.) (See para 0028- For example, the analytics platform may perform regression analysis, statistical analysis, machine learning processes, neural network processes) (See para 0063- Analytics layer 420 includes one or more components that perform analysis operations (e.g., statistical operations, operations based on a machine learning algorithm, etc.) to identify characteristic attributes, selected respondents, and/or predicted performance information for individual respondents.) This shows the analytics platform corresponds to the machine learning module since it carries out machine learning processes. 

In addition, Ellison doesn’t teach where the manager provides sentiment toward an employee, because the system provides the employee ranking, However Mosher further teaches 


 wherein the portal user interface includes a manager sentiment evaluation form (See figure 8) This shows an evaluation form for an user being evaluated such as Joe Smith, this is done by respondent. (See para 0123- Each 802 may be rated in two ways: according to a performance scale 804 and an importance scale 806. In the illustrated example, performance is rated on a 6-point scale 804, from a rating of 1 (“Very Poor”) to 6 (“Outstanding”). The respondent may evaluate the person's current performance concerning the specific competency under consideration) 

and wherein the manager sentiment evaluation form includes a display portion or window structure where the manager can select a sentiment rating related to or describing how he or she perceives an employee. (See figure 8) This shows an evaluation form for a user being evaluated such as Joe Smith, this is done by respondent. (See para 0123- Each of the competency assessment questions 802 may be rated in two ways: according to a performance scale 804 and an importance scale 806. In the illustrated example, performance is rated on a 6-point scale 804, from a rating of 1 (“Very Poor”) to 6 (“Outstanding”). The respondent may evaluate the person's current performance concerning the specific competency under consideration) This shows display and window structure so that a respondent can give sentiment rating for an employee with respect to competencies such an adaptability. 

Ellison and Mosher are analogous art because they are from the same problem solving area of gauging performance of employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Mosher because Ellison 
Ellison further teaches provide a microservices module comprising at least one application programming interface (See figure 2-This shows micro-services module because it shows an API for a manager to use and manage salespersons. Figure 2 also shows various other API for different functions offered in figure 2 such as target, view, reports, and coaching. ) This is provided by the server the application is running on.

wherein the portal user interface is configured to accept one or more of a goal, a feedback, a sentiment, a performance, and/or survey information and/or display related analytics  The portal user interface of figure 2 accepts the sales information of the salespeople and shows the performance of the salespeople. The user interface can also accept a goal input by the manager such as a providing a new target company for the salesperson to pursue (See figure 3). Figure 8 and 9 also show the interface is able to receive input of goal with respect to opportunities (See para 0123- The system Manager's View is populated with information relating to specific opportunities meeting column criteria (FIG. 8). Each opportunity can be displayed on an individual window, 


wherein the micro services module is configured to communicate with the portal user interface, the analytical database and/or the machine learning module
The micro-services module is configured to communicate with the analytical database since it displays the sales information for the manager that comes from the databases. This database information is displayed with respect to APIs that is seen by the manager on the manager interface. (See para 0033- The server computer 22 b can also include one or more databases 24 for storing sales information, such as detailed information about sales opportunities, prospective purchasers and sales associates. “Sales information” in the context of the present invention includes all pre-sale activity). 

wherein the…is configured to receive one or more of a goal, a feedback, a sentiment, a performance, and/or survey information from the portal user interface and receive one or more analytics from the analytical database and provide an identification of one or more of an at-risk employee and/or manager, a misaligned employee and/or manager, an under-performing employee and/or manager based on one or more inputs from managers and/or employees;
The system of Ellison is able to receive the Manger’s input from the interfaces as explained above and data that is already present from the databases from what the salesperson has already done. This information is used to determined salesperson performance and show them to the manager, based on the manager selected input of coaching tool/button. (See para 0030- FIGS. 16-25 illustrate exemplary activity curves for different sales associates and the respective coaching reports for each) (See item 18 in figure 2) The system is able to determine underperforming salespersons. (See para 0253- To view the analysis of an individual salesperson, click the “Coaching” button at the top right of the Manager's view. A pop-up window will then allow you to select the salesperson for whom to produce the report. Upon selection, the screen shown in FIG. 16 will be produced.) (See para 0257- 403) Rating- The system ranks the salesperson's funnel on a scale of 1-10, and displays the result in this area. The rating is useful in comparing funnels among sales team members, and setting individual activity expectations. The system utilizes the company-specific “Threshold” settings to define acceptable quantities of opportunities. These 

However Ellison doesn’t teach the machine learning module receives employee information and determine underperforming employees. However Mosher teaches (See para 0063- Analytics layer 420 includes one or more components that perform analysis operations (e.g., statistical operations, operations based on a machine learning algorithm, etc.) to identify characteristic attributes, selected respondents, and/or predicted performance information for individual respondents.)(See para 0090- For example, when the selected respondents are high-performing workers, it may be beneficial to compare attributes of other workers to the high-performing workers to identify areas of improvement, incompatible attributes, suitable positions for the other workers, or the like. Whereas a human manager may perform this comparison subjectively (e.g., based on the manager's subjective impressions of what constitutes characteristic attributes of a high-performing worker), implementations described herein permit identification of these attributes based on a rules-based process that a human cannot perform when comparing the respondents (e.g., a machine learning process).

Ellison and Mosher are analogous art because they are from the same problem solving area of gauging performance of employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

Ellison further teaches wherein the identification is displayed on the portal user interface. (See fig. 16-25) This shows the identification of the underperforming salespersons. For example the identification is shown with the salesperson’s sales curve and coaching reports for the salespersons. This is displayed to the interface of the manager. 

Regarding claim 2, Ellison further teaches 

wherein the portal user interface is configured to display the one or more analytics from the analytical database. The system of Ellison displays information to the manager user interface such as sales information of the different salespersons. This information is analyzed for coaching for the manager. (See fig. 1 and 2) (See para 0033- The server computer 22 b can also include one or more databases 24 for storing sales information, such as detailed information 

Regarding claim 3, Ellison further teaches 

wherein the one or more analytics include a graph of one or more results about the goals, the feedback, the sentiment, the performance, and/or a survey The system of Ellison is able to show graphs of analytics with respect to goals such as milestones as seen above. (See figure 8) Figure 8 shows a graph. The results of the coaching tool are also seen with respect to a graph (i.e. visual representation) For example fig. 18 shows a graph of the analysis broken up in sections (questions, actions, analysis, etc.). 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US20050192831A1) herein Ellison in further view of Mosher et al. (US20170287348A1) herein Mosher in further view of Govindaraman et al. (US20140081715A1) herein Govindaraman. 

Regarding claim 4, the arts above teach the limitations of claim 2, However Ellison further teaches 

wherein the one or more analytics include one or more action plans The system of Ellison also gives an action plan for the manager to implement to the salesperson to help them perform better. (See fig. 16-25 and See para 0251- The 

Even though Ellison teaches an action plan, it does not teach wherein the
one or more action plans are from a derivation of best practices from a plurality of management areas.

However Govindaraman teaches wherein the
one or more action plans are from a derivation of best practices from a plurality of management areas. (See para 0027- Using the technology disclosed, the organizations can coach their employees to replicate best performance behaviors) (See para 0081- Coaching schema 800 can allow managers to see which coaching plans work best at overcoming specific skill deficiencies) This shows the action plans will include best practices, because they include best performance behaviors and best action plans. This is with respect to different 

Ellison and Govindaraman are analogous art because they are from the same problem solving area of gauging performance of employees and coaching employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Govindaraman because Ellison would be able to see what actions plans have worked in the past and apply those for future action plans with employees. This gives the user of Ellison more insight of action plan performance, which would lead to better training/coaching resource allocation. (See para 0081- Govindaraman). 

Regarding claim 5, the arts above teach the limitations of claim 4, Ellison teaches action plan but does not state that the action plan is derived from machine learning, Govindaraman teaches 

wherein the machine learning module is configured to generate the derivation (See para 0036- Based on programmed experience or machine learning of performance measures used by multiple tenant organizations that subscribe to a multi-tenant system, extracted performance measures can be evaluated and rules applied to select among candidate performance measures extracted by evaluation of the reports and displays that an organization uses.) (See para 0039-  The technology disclosed can distinguish such progress features from exception features by programmed or machine learning) This shows machine learning. The combination of action plan taught in Ellison is combined with machine learning method seen in Govindaraman. 

Ellison and Govindaraman are analogous art because they are from the same problem solving area of gauging performance of employees and coaching employees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ellison’s invention by incorporating the method of Govindaraman because Ellison would be able to use machine learning when identifying action plans. Machine learning would help the identifying accurate action plans since machine learning algorithms improve overtime as more data is collected . 




Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
Scanlon (US20090287547A1) Discloses a machine- or computer-implemented sales coaching tool and methodology provide a method for a user to evaluate a sales or marketing opportunity of interest.
Richter (US20080162487A1) Discloses a sales automation system and method, namely a system and method for scoring sales representative performance and forecasting future sales representative performance.
Kasa et al. (US20200387848A1) Dislcoses generating insights and action steps based on analyzing employee survey results is provided.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683